With respect to the constitutionality of Cleveland Ordinance 627.02, the subject of the first assignment of error, I concur solely on the basis that I am required to do so on the authority of Niles v. Howard (1984), 12 Ohio St.3d 162, which permits a municipality to increase the penalty for a minor misdemeanor under state statute to a first degree misdemeanor under a municipal ordinance. Were it not for Niles, supra, I would find Cleveland Municipal Ordinance 627.02 unconstitutional in that by mandating incarceration it provides a penalty more severe than R.C. 2923.12(D) for carrying a concealed weapon. The ordinance also encroaches upon the domain of the trial judge in denying the court its inherent right to suspend sentencing. As pointed out by Justice Sweeney in his well-reasoned dissent to Niles, supra, the ramifications of such decision are indeed frightening. Nevertheless, Niles, supra, represents Ohio law at least for the present time. *Page 35